Citation Nr: 1209735	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-07 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a cerebrovascular accident, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a rating in excess of 30 percent for a conversion reaction.

5.  Entitlement to a separate compensable rating for service-connected hypertension.

6.  Entitlement to a separate compensable rating for service-connected diabetic nephropathy.

7.  Entitlement to a separate compensable rating for service-connected coronary artery disease.
8.  Entitlement to special monthly compensation, based on a need for the regular aid and attendance of another person, or being housebound.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).

The issues of entitlement to a separate compensable rating for service-connected coronary artery disease and entitlement to a total disability rating based on individual unemployability due to service-connected disability are remanded to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  A May 1999 rating decision denied the Veteran's petition to reopen the claim of entitlement to service connection for a left knee disability.

2.  The evidence received since the May 1999 rating decision is not material, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disorder.

3.  The competent evidence of record shows that the Veteran's cerebrovascular accident is not related to service or to a service-connected disability.

4.  There is no competent evidence of record which relates any currently diagnosed sleep disorder to service or to a service-connected disability.

5.  The medical evidence of record shows that the Veteran has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control of his hypertension.

6.  The Veteran's diabetic nephropathy is manifested by high albumin levels and the Veteran has hypertension which is at least 10 percent disabling under Diagnostic Code 7101.

7.  The medical evidence of record shows that the Veteran's conversion reaction is asymptomatic.

8.  The Veteran is not blind, nor does he have loss of use of both feet or one hand and one foot as the result of his service-connected disabilities; the evidence also indicates that he is not bedridden or helpless due to his service-connected disabilities.

9.  The Veteran has not been rendered permanently housebound by reason of his service-connected disabilities.

10.  The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone.


CONCLUSIONS OF LAW

1.  The evidence received since the May 1999 rating decision is not new and material, and therefore, the claim of entitlement to service connection for a left knee disability is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  A cerebrovascular accident was not incurred in or aggravated by service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  Sleep apnea was not incurred in or aggravated by service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

4.  The criteria for a separate initial rating of 10 percent for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

5.  The criteria for a separate initial rating of 30 percent for diabetic nephropathy have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115a (2011).

6.  The criteria for a rating in excess of 30 percent for a conversion reaction have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9424 (2011).

7.  The criteria for special monthly compensation based on the need for aid and attendance or being housebound are not met.  38 U.S.C.A. §§ 1114, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, the Veteran was notified in letters dated in March 2008, March 2009, July 2009, and February 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the August 2011 statement of the case and supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the cerebrovascular accident, coronary artery disease, hypertension, diabetic nephropathy, and conversion reaction claims.  While examinations were not provided with respect to the left knee and sleep apnea claims, such examinations are not required as the Veteran has not submitted new and material evidence related to his left knee disorder and there is no competent evidence that the Veteran's sleep apnea was incurred in, or is otherwise related to, service.  38 C.F.R. § 3.159(c) (2011).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Left Knee

An unappealed rating decision in December 1967 denied service connection for a left knee disorder on the basis that the Veteran's service medical records were negative for any left knee treatment.  Subsequently, a May 1999 rating decision denied the Veteran's petition to reopen the claim of entitlement to service connection for a left knee disorder on the basis that new and material evidence had not been submitted.  The relevant evidence of record at the time of the May 1999 rating decision consisted of the Veteran's service medical records; statements from the Veteran; VA medical examination reports dated in October 1967, April 1969, and April 1974; and private medical records dated in February 1999.
 
The Veteran did not perfect an appeal of the May 1999 rating decision.  Therefore, the May 1999 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).

In February 2008, a claim to reopen the issue of entitlement to service connection for a left knee disorder was received.  The relevant evidence of record received since the May 1999 rating decision includes statements from the Veteran, private medical reports dated from February 1999 to July 2008, and VA medical records dated from August 2003 to May 2011.  With the exception of the February 1999 private medical reports, all of the evidence received since the May 1999 rating decision is new in that it was not of record at the time of the May 1999 decision.  However, none of the new evidence is material, as it does not demonstrate that the Veteran's currently diagnosed left knee disorder was incurred in service or is otherwise related to service.  While there are multiple VA and private medical records which discuss the Veteran's currently diagnosed left knee disorder, none of those reports provides any etiological commentary which relates the Veteran's left knee disorder to service in any manner.  In addition, while the Veteran has submitted lay statements which state that his left knee symptomatology began following an injury in service, those statements are redundant of statements that were already of record at the time of the May 1999 rating decision.  Accordingly, the Board finds that the evidence received since the May 1999 rating decision is not material, and does not raise a reasonable possibility of substantiating the claim.

Since the additional evidence received since the May 1999 rating decision is not material and does not raise a reasonable possibility of substantiating the Veteran's claims, it does not constitute new and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for a left knee disorder.  As new and material evidence to reopen the finally disallowed claim has not been submitted, there is no reasonable doubt to be resolved in favor of the Veteran and the claim must remain denied.  Annoni v. Brown, 5 Vet. App. 463 (1993).

Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011).  Cardiovascular-renal disease is a chronic disease with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by a service connected disability or aggravated by a service connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  The determination as to whether the requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Cerebrovascular Accident

The Veteran's service medical records are negative for any complaints or diagnosis of a cerebrovascular accident.

After separation from service, in an August 2009 VA diabetes mellitus medical examination report, the Veteran stated that he had a cerebrovascular accident in March 2009, at which time he was also told he had diabetes mellitus.  After physical and diagnostic examination, the diagnosis was cerebrovascular accident with residual left hemiparetic extremity.  The examiner opined that the Veteran's cerebrovascular accident was not a complication of his diabetes mellitus on the basis that the Veteran's diabetes mellitus was only diagnosed five months earlier.  The examiner also opined that the Veteran's cerebrovascular accident had not been worsened or increased by the Veteran's diabetes mellitus.

The competent evidence of record shows that the Veteran's cerebrovascular accident is not related to service or to any service-connected disability.  The Veteran's service medical records are negative for any diagnosis of a cerebrovascular accident.  While the Veteran has a current diagnosis of a cerebrovascular accident, there is no evidence of record that such a diagnosis was given prior to March 2009, over 43 years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).  In addition, there is only one medical report of record which addresses the etiology of the Veteran's cerebrovascular accident.  That record is the August 2009 VA diabetes mellitus medical examination report, which opined that the Veteran's cerebrovascular accident was not related to the Veteran's diabetes mellitus or to any service-connected disability.

The Veteran's statements alone are not sufficient to prove that his currently diagnosed cerebrovascular accident is related to service or to a service-connected disability.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that his currently diagnosed cerebrovascular accident is related to service or to a service-connected disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Accordingly, the competent evidence of record shows that the Veteran's cerebrovascular accident is not related to service or to a service-connected disability.  As such, service connection for a cerebrovascular accident is not warranted.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sleep Apnea

The Veteran's service medical records are negative for any complaint or diagnosis of sleep apnea.

After separation from service, in a December 2009 VA outpatient medical report, the Veteran complained of sleep disturbances.

In a February 2010 VA outpatient medical report, the Veteran complained of sleep disturbances and insomnia, and his wife reported loud snoring and choking episodes.  The plan recommended a sleep study screening.

A March 2010 VA outpatient sleep screening gave an assessment of signs and symptoms suggestive of sleep apnea.  A sleep study was recommended to rule out sleep apnea.

In an October 2010 VA polysomnography report, the Veteran reported experiencing loud snoring and leg jolts for approximately the previous 20 years.  Following a review of the Veteran's reported history and a sleep study, the assessment stated that the Veteran had a sleep disorder which responded well to therapy.

There is no competent evidence of record which relates any currently diagnosed sleep disorder to service or to a service-connected disability.  The Veteran's service medical records are negative for any diagnosis of a sleep disorder.  While the Veteran has a current diagnosis of a sleep disorder, there is no evidence of record that any sleep disorder diagnosis was given prior to March 2010, over 44 years after separation from service.  In addition, the Veteran himself has reported that his sleep symptoms began around 1990, approximately 24 years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).  There is no medical evidence of record that relates the Veteran's currently diagnosed sleep disorder to service or to a service-connected disability.  As he is not a physician, the Veteran is not competent to make a determination that his currently diagnosed sleep disorder is related to service or to a service-connected disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Accordingly, there is no competent evidence of record which relates any currently diagnosed sleep disorder to service or to a service-connected disability.  As such, service connection for a sleep disorder is not warranted.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appeal of the Veteran's coronary artery disease, hypertension, and diabetic nephropathy claims are based on the assignment of initial ratings following initial awards of service connection for these disorders.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial ratings were assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for diabetes mellitus, with diabetic nephropathy, hypertension, and coronary artery disease, associated with herbicide exposure, was granted by a November 2009 rating decision and a 20 percent rating was assigned, effective April 8, 2009.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  Service connection was also separately granted for coronary artery disease, hypertension, and diabetic nephropathy.  However, all three disabilities were found to warrant 0 percent ratings, and thus they were considered part of the diabetic process and were not given separate ratings.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2011).

Hypertension

The Veteran's blood pressure readings were 120/110 and 170/100 in February 1999.  The Veteran's blood pressure reading was 140/100 in October 2000.  The Veteran's blood pressure reading was 163/85 in July 2008.  The Veteran's blood pressure reading was 115/90 in August 2008.  The Veteran's blood pressure readings were 130/90, 130/80, 130/86, and 173/86 in August 2009.  The Veteran's blood pressure reading was 130/73 in October 2009.

The Veteran's blood pressure readings were 139/80, 142/76, and 145/90 in November 2009.  A November 2009 VA outpatient medical report stated that the Veteran's active medications included Amlodipine Besylate and Lisinopril, both to be taken daily for his heart or for high blood pressure.  The medical evidence of record shows that the Veteran's Lisinopril prescription was discontinued due to an adverse reaction, but the Amlodipine Besylate prescription has been maintained to the present time.

The Veteran's blood pressure reading was 147/69 in December 2009.  The Veteran's blood pressure readings were 135/82 and 146/82 in February 2010.  The Veteran's blood pressure reading was 144/87 in March 2010.  The Veteran's blood pressure readings were 143/78, 148/75, 126/70, 134/75, 139/76, 127/73, 133/76, and 130/72 in May 2010.  The Veteran's blood pressure readings were 147/92 and 128/77 in July 2010.  The Veteran's blood pressure reading was 146/76 in September 2010.  The Veteran's blood pressure reading was 139/84 in January 2011.  The Veteran's blood pressure reading was 129/71 in May 2011.

Under Diagnostic Code 7101, hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent rating with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; as a minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

The medical evidence of record shows that the Veteran has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control of his hypertension.  The evidence of record shows that the Veteran began exhibiting elevated blood pressure readings in 1999, at which time hypertension was diagnosed.  There are three blood pressure readings of record from February 1999 to October 2000, and all three readings showed diastolic pressure of 100 or more.  Subsequently, the Veteran began continuous medication for control of the hypertension and his diastolic blood pressures were below 100.

Accordingly, the Board finds that the medical evidence of record shows that Veteran had a history of diastolic pressure predominantly 100 or more at the time of the initial diagnosis of hypertension, and prior to beginning continuous medication for control.  The medical evidence of record also clearly shows that the Veteran currently requires continuous medication for control of his hypertension.  Accordingly, the Board finds that an initial rating of 10 percent is warranted for the Veteran's hypertension.  However, the Board finds that a rating in excess of 10 percent is not warranted, as the medical evidence of record does not show any readings of systolic pressure of 200 or more, or diastolic pressure of 110 or more, at any point from April 2008 to the present.

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's hypertension, the evidence shows no distinct periods of time during which his symptoms have varied to such an extent that a rating in excess of 10 percent would be warranted under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for hypertension inadequate.  The Veteran's hypertension was rated under Diagnostic Code 7101, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  38 C.F.R. § 4.104 (2011).  The Veteran's hypertension is manifested by a history of diastolic pressure predominantly 100 or more which requires continuous medication for control.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the rating for his hypertension.  A rating in excess of the currently assigned rating is provided for certain manifestations of hypertension, but the medical evidence shows that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's hypertension reasonably describe the Veteran's disability level and symptomatology and, therefore, the Board finds that the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

In reaching this decision, the Board finds that the preponderance of the evidence of record shows that the Veteran's hypertension does not meet the criteria for a rating in excess of 10 percent.  Therefore, the claim for an increased rating beyond that assigned herein is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).




Diabetic Nephropathy

An August 2008 VA genitourinary examination report stated that the Veteran did not have a history of renal dysfunction, renal failure, acute nephritis, or hydronephrosis.  On physical examination, there was no peripheral edema.

In an August 2009 VA diabetes mellitus examination report, the Veteran denied experiencing symptoms of diabetic nephropathy.  On urine testing, the Veteran's microalbumin level was 73.7, and marked as high.  There was no blood, granular-casts, or hyaline-casts in the Veteran's urine.  On blood serum testing, the Veteran's creatinine level was 0.99.  The diagnosis was diabetic nephropathy.  An August 2009 VA genitourinary examination report stated that, on physical examination, there was no peripheral edema.

An August 2009 VA outpatient medical report stated that, on physical examination, there was no edema in the extremities.

A November 2009 VA outpatient medical report stated that, on physical examination, there was no edema in the extremities.  On urine testing, the Veteran's albumin level was 3.8.  There was no blood, granular-casts, or hyaline-casts in the Veteran's urine.

A December 2009 VA outpatient medical report stated that, on laboratory testing, the Veteran's creatinine level was 0.94.

A February 2010 VA outpatient medical report stated that, on physical examination, there was no edema in the extremities.  On urine testing, the Veteran's microalbumin level was 39.1, and marked as high.  There was no blood, granular-casts, or hyaline-casts in the Veteran's urine.  The Veteran's creatinine level was 0.96.

A September 2010 VA outpatient medical report stated that, on physical examination, there was no edema in the extremities.  On laboratory testing, the Veteran's creatinine level was 0.93.

A January 2011 VA outpatient medical report stated that, on physical examination, there was no edema in the extremities.  On laboratory testing, the Veteran's creatinine level was 1.09.

A May 2011 VA outpatient medical report stated that, on physical examination, there was no edema in the extremities.  On urine testing, the Veteran's microalbumin level was 45.7, and marked as high.  The Veteran's creatinine level was 0.98.

Renal dysfunction warrants a 0 percent rating with albumin and casts with history of acute nephritis; or, where hypertension is non-compensable under Diagnostic Code 7101.  Renal dysfunction warrants a 30 percent rating with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension is at least 10 percent disabling under Diagnostic Code 7101.  Renal dysfunction warrants a 60 percent rating with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension is at least 40 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.115a (2011).

The medical evidence of record shows that the Veteran's diabetic nephropathy is manifested by high albumin levels.  In addition, the medical evidence of record shows that the Veteran has hypertension which is at least 10 percent disabling under Diagnostic Code 7101.  Accordingly, the Board finds that a separate 30 percent rating is warranted for the Veteran's diabetic nephropathy.  38 C.F.R. § 4.115a (2011).  However, the Board finds that a rating in excess of 30 percent is not warranted, as the medical evidence of record does not show that the Veteran has ever had edema, definite decrease in kidney function, or hypertension which is at least 40 percent disabling under Diagnostic Code 7101.

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's diabetic nephropathy, the evidence shows no distinct periods of time during which his symptoms have varied to such an extent that a rating in excess of 30 percent would be warranted under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for diabetic nephropathy inadequate.  The Veteran's diabetic nephropathy was rated under the renal dysfunction section of 38 C.F.R. § 4.115a, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's diabetic nephropathy is manifested by high albumin levels and the Veteran has hypertension which is at least 10 percent disabling under Diagnostic Code 7101.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the rating for his diabetic nephropathy.  A rating in excess of the currently assigned rating is provided for certain manifestations of renal disorders, but the medical evidence shows that those manifestations are not present in this case.  The criteria for a 30 percent rating for the Veteran's diabetic nephropathy reasonably describe the Veteran's disability level and symptomatology and, therefore, the Board finds that the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.115a (2011).

In reaching this decision, the Board finds that the preponderance of the evidence of record shows that the Veteran's diabetic nephropathy does not meet the criteria for a rating in excess of 30 percent.  Therefore, the claim for an increased rating beyond that assigned herein is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).

Conversion Reaction

Service connection for a conversion reaction was granted by a June 1969 rating decision and a 30 percent rating was assigned, effective October 1, 1967.  38 C.F.R. § 4.130, Diagnostic Code 9402 (2011).  Subsequently, a May 1999 rating decision continued the 30 percent rating, but assigned it under Diagnostic Code 9424.

An August 2009 VA mental disorders examination report included a review of the Veteran's claims file, as well as a thorough discussion of the Veteran's reported history and a comprehensive mental status examination.  The Axis I diagnosis was conversion disorder by history, and an adjustment disorder with some depressive features.  The examiner specifically stated the Veteran did not experience any symptoms from his service-connected conversion disorder.  All psychiatric symptoms found were related to the Veteran's adjustment disorder, which was in turn related to the Veteran' cerebrovascular accident.  The examiner specifically stated that the Veteran's adjustment disorder was completely independent and unrelated to his previously diagnosed conversion disorder.

The Schedule provides that assignment of a 30 percent rating is warranted for conversion disorders with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9424 (2011).

A 50 percent rating is warranted for conversion disorders with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9424 (2011).

The medical evidence of record shows that the Veteran's conversion reaction is asymptomatic.  The medical evidence of record shows that the Veteran has a current diagnosis of a symptomatic psychiatric disorder, namely an adjustment disorder with associated depression.  However, the August 2009 VA mental disorders examination report specifically stated that this adjustment disorder was an entirely separate psychiatric disorder which was unrelated to the Veteran's service-connected conversion disorder.  Instead, the adjustment disorder was found to be secondary to the Veteran's nonservice-connected cerebrovascular accident.  There is no medical evidence of record which contradicts that opinion.  All other references to the Veteran's psychiatric disorder during the period relevant to the appeal simply describe the Veteran's depressive symptoms.  As the Veteran's depressive symptoms have been related to his completely independent and unrelated adjustment disorder, the Board finds that they are not relevant to the Veteran's claim of entitlement to a rating in excess of 30 percent for a conversion reaction.  As the Veteran's service-connected psychiatric disorder has been specifically found to be asymptomatic, and his existing psychiatric symptoms have been specifically found to be related to a completely independent and unrelated psychiatric disorder which was caused by a nonservice-connected disability, a rating in excess of 30 percent is not warranted.

After a review of the evidence, the preponderance of the evidence of record demonstrates that the Veteran's psychiatric symptoms do not warrant a rating in excess of 30 percent under any rating criteria at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for a conversion reaction inadequate.  The Veteran's conversion reaction was rated under Diagnostic Code 9424, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's conversion reaction is asymptomatic.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for his conversion reaction.  A rating in excess of the currently assigned rating is provided for certain manifestations of conversion disorders, but the medical evidence indicates that those manifestations are not present in this case.  The criteria for a 30 percent rating for the Veteran's conversion reaction more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular rating is adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9424 (2011).

The Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for a conversion reaction.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).

Special Monthly Compensation

The Veteran seeks entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or being housebound.  With respect to aid and attendance, compensation at that rate is payable when the Veteran, due to service-connected disability, has the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2011).

Special monthly compensation may also be payable if the Veteran has a single permanent disability rated 100 percent disabling, and has either additional service-connected disability or disabilities independently ratable at 60 percent or more or is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.351(d) (2011).  

As a result of the decisions made above, service connection is currently in effect for adenocarcinoma of the prostate, status post brachytherapy, rated as 40 percent disabling; conversion reaction, rated as 30 percent disabling; diabetes mellitus, with aggravated coronary artery disease, rated as 20 percent disabling; post-operative scar, left elbow, rated as 10 percent disabling; erectile dysfunction, rated as noncompensable; hypertension, rated as 10 percent disabling; and diabetic nephropathy, rated as 30 percent disabling.  The combined disability rating is 90 percent.  38 C.F.R. § 4.25 (2011).

In the instant case, the Veteran is not blind, nor does he have loss of use of both feet or one hand and one foot as the result of his service-connected disabilities.  While the Veteran experiences impairment of his left arm and left leg, the evidence of record demonstrates that impairment is due to the Veteran's nonservice-connected cerebrovascular accident, which is not a service-connected disability.

Special monthly compensation is also payable to a person who is permanently bedridden or so helpless as a result of service- connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2011).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making the determination, consideration is given to such conditions as: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a) (2011).

Bedridden is a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.

In an August 2009 VA aid and attendance or housebound examination report, the Veteran claimed that he needed the full care of another person to help him with his normal and daily activities as a result of an anterior infarct which he claimed was secondary to his service-connected diabetes mellitus.  The report stated that the Veteran was not permanently bedridden and could travel beyond his domicile.  The Veteran had traveled to the examination in a private vehicle and had been accompanied by a family member.  The Veteran lived on the second floor of a two-story house and was able to do his own toileting, bathing, grooming, dressing, and undressing with some difficulties.  His wife was able to help him when he needed assistance.  The Veteran exercised by walking around the house to improve his left hemiparetic side, but he no longer drove.  On physical examination, the Veteran's had Trendelenburg's sign and a hemiparetic gait.  The Veteran could walked unassisted up to a few hundred yards, but required a cane for ambulation.  The Veteran could leave his home only for medical care.  The Veteran's functional impairments were considered permanent.  The Veteran had abnormal function in his arms, with mild or moderate impairment of strength and coordination in the left arm.  The Veteran had marked difficulty with self feeding, self bathing, and toileting, and some difficulty with dressing, undressing, and self grooming.  The Veteran had abnormal function in his legs, with muscle weakness of the left hemiparetic lower extremity.  He also had abnormal weight bearing and placed more weight over the right side.  The Veteran had abnormal propulsion and needed to grab his cane or a side board to get up due to his left hemiparetic extremity.  He also had abnormal imbalance due to the hemiparetic left lower extremity.

The medical evidence of record clearly demonstrates that the Veteran is not bedridden.  38 C.F.R. § 3.352(a) (2011).  The evidence shows that the Veteran requires the regular aid and attendance of another person.  However, the evidence also shows that the need for regular aid and attendance is due to a nonservice-connected disability, residuals of a cerebrovascular accident.  All of the Veteran's functional difficulties were shown to be related to the hemiparetic left arm and leg.  The medical evidence of record in turn shows that the Veteran's hemiparetic left arm and leg are related to his nonservice-connected cerebrovascular accident.

There is no medical evidence of record that the Veteran's service-connected disorders alone render him so helpless that he is unable dress or undress himself or to keep himself ordinarily clean and presentable; unable to feed himself through loss of coordination of upper extremities or through extreme weakness; unable to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from the hazards or dangers inherent in his daily environment.  Thus, while the medical evidence of record shows that the Veteran requires the aid and attendance of another person, the preponderance of the evidence shows that need is caused by a nonservice-connected disability, not his service-connected disabilities.  Therefore, the Board finds that special monthly compensation, based on a need for the regular aid and attendance of another person, is not warranted.

Although the Veteran does not qualify for special monthly compensation on the basis of a need for aid and attendance, increased compensation may be payable if the Veteran has a single permanent disability rated 100 percent disabling, and has either additional service-connected disability or disabilities independently ratable at 60 percent or more or is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.351(d) (2011).  The Veteran does not have a single disability rated as 100 percent disabling.  Thus, special monthly compensation on the basis of housebound status may be awarded only if the evidence shows that the Veteran's service-connected disabilities make him permanently housebound.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.351(d) (2011).  The preponderance of the medical evidence of record shows that the Veteran's limitations are due to a nonservice-connected disability, not his service-connected disabilities.  Therefore, special monthly compensation, based on being housebound, is not warranted.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

New and material evidence not having been submitted, the claim to reopen the issue of entitlement to service connection for a left knee disorder is denied.

Service connection for a cerebrovascular accident is denied.

Service connection for sleep apnea is denied.

A rating in excess of 30 percent for a conversion reaction is denied.

An initial rating of 30 percent, but not higher, for diabetic nephropathy is granted.

An initial rating of 10 percent, but not higher, for hypertension is granted.

Entitlement to special monthly compensation based upon the need for regular aid and attendance or being housebound is denied.


REMAND

The Veteran seeks a separate compensable rating for service-connected coronary artery disease.  That claim is not ready for adjudication by the Board.

Service connection was granted for coronary artery disease in November 2009, however the disability was found to warrant a noncompensable rating, and thus it was considered part of the diabetic process and was not given a separate rating.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2011).  To warrant a compensable rating for coronary artery disease, the evidence must show that a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2011).  Ratings in excess of 10 percent require other results on MET testing, or with various other manifestations.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2011).  While the November 2009 rating decision concluded that the requirements for a compensable rating were not shown, there is insufficient medical evidence of record to make a determination as to the appropriate rating.  Specifically, the Veteran has never been provided with a cardiac stress test to determine his symptomatology at various METs levels.  That testing was not provided in the August 2009 VA medical examinations upon which the RO relied, nor is there any such testing in any of the other medical records currently associated with the claims file.  Without METs test results, the Board cannot determine whether a separate compensable rating is warranted for the Veteran's service-connected coronary artery disease.  Therefore, the Board finds that a medical examination is needed to determine the nature and severity of any current coronary artery disease.  38 C.F.R. §§ 3.159(c)(4), 3.326 (2011).

In addition, the Veteran claims entitlement to a total disability rating due to unemployability due to service-connected disability.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2011).  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

If a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), an extraschedular rating is considered where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2011); Fanning v. Brown, 4 Vet. App. 225 (1993).  As a result of the decisions made above, service connection is currently in effect for adenocarcinoma of the prostate, status post brachytherapy, rated as 40 percent disabling; conversion reaction, rated as 30 percent disabling; diabetes mellitus, type II, with aggravated coronary artery disease, rated as 20 percent disabling; post-operative scar, left elbow, rated as 10 percent disabling; erectile dysfunction, rated as noncompensable; hypertension, rated as 10 percent disabling; and diabetic nephropathy, rated as 30 percent disabling.  The combined disability evaluation is 90 percent.  38 C.F.R. § 4.25 (2011).  Therefore, the percentage criteria of 38 C.F.R. § 4.16(a) have been met.

In a February 2009 application for TDIU, the Veteran reported that he had worked as a teacher from 1972 to about 1997 and had stopped working due to his service-connected nervous condition.  An August 2009 VA diabetes mellitus examination report stated that the Veteran's diabetes mellitus did not preclude him from sustaining or maintaining gainful employment as a school teacher.  The examiner stated that the Veteran's inability to sustain or maintain gainful employment was due to his recent cerebrovascular accident.

However, no medical opinion has been offered regarding whether the Veteran's is unemployable as a result of his service-connected disability since the most recent rating increases in this decision.  Furthermore, the claim is inextricably intertwined with the pending claim for a separate rating for coronary artery disease.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected coronary artery disease and to provide an opinion regarding his employability.  The examiner must review the claim file and should note that review in the report.  The examiner must specifically state the METs level which results in dyspnea, fatigue, angina, dizziness, or syncope.  The examiner must also state whether the Veteran requires continuous medication, has evidence of cardiac hypertrophy or dilation, has had more than one episode of acute congestive heart failure in the past year, or has left ventricular dysfunction with an ejection fraction of 50 percent or less.  In addition, the examiner should provide an opinion as to whether the Veteran's service-connected disabilities, without consideration of nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for all opinions must be provided.

2. Then, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


